
	
		I
		112th CONGRESS
		1st Session
		H. R. 2452
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Hinchey (for
			 himself, Mr. Engel,
			 Mr. Tonko, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to complete a
		  special resource study of the Hudson River Valley in the State of New York, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hudson River Valley Special Resource
			 Study Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 areaThe term study area means the counties in New
			 York that abut the Hudson River that flows from Rogers Island at Fort Edward to
			 the southernmost boundary of Westchester County, New York.
			3.FindingsCongress finds as follows:
			(1)The Hudson River
			 Valley possesses nationally significant and unique cultural, historical,
			 natural, recreational, and scenic resources.
			(2)The Hudson River
			 Valley is home to a robust and growing tourism and recreation industry that is
			 an important component of the regional economy.
			(3)Throughout
			 history, the Hudson River Valley has played a crucial role in the development
			 of our Nation, starting from the vibrant Native American communities that first
			 inhabited the land, to Henry Hudson’s voyage up the river later named for him
			 in the vessel Half Moon in 1609 and later with the American Revolution, the
			 debate on our Constitution, the first successful steamboat voyage by Robert
			 Fulton in 1807, the Industrial Revolution, the establishment of the Erie Canal
			 and growth of metropolitan New York, and the inception of the modern labor and
			 environmental movements.
			(4)The Hudson River
			 Valley continues to serve as a vitally important corridor of commerce for the
			 Nation, and it has contributed significantly to the development and innovation
			 of new technologies and industries.
			(5)The Hudson River
			 Valley gave birth to important movements in American art, architecture, and
			 literature.
			(6)The Hudson River
			 Valley encompasses a rich array of sensitive natural resources ranging from the
			 river itself and its vast estuarine district, to its wetlands, refuges, parks,
			 forests, farmlands, preserves, cliffs, valleys, and wildlife.
			(7)The depictions and
			 descriptions of the Hudson River Valley’s renowned scenery and natural
			 resources played a central role in the recognition of the value of the
			 landscape and the development of an American esthetic and environmental
			 ideal.
			(8)A
			 1996 National Park Service study called the Hudson River Valley the
			 landscape that defined America..
			(9)The Hudson River
			 Valley has been the subject of multiple State and Federal inventories, studies,
			 and plans that should greatly assist a National Park Service special resource
			 study.
			4.Authorization of
			 study
			(a)In
			 generalAs soon as funds are made available for this purpose, the
			 Secretary shall commence a study of the Hudson River Valley in the State of New
			 York to evaluate—
				(1)the national
			 significance of the area; and
				(2)the suitability
			 and feasibility of designating the area as a unit of the National Park
			 System.
				(b)Study
			 guidelinesIn conducting the study under subsection (a), the
			 Secretary shall—
				(1)use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 included in section 8 of Public Law 91–383, as amended by section 303 of the
			 National Parks Omnibus Management Act of 1998 (Public Law 105–391; 112 Stat.
			 3501); and
				(2)closely examine
			 park unit models, in particular national river and recreation areas, as well as
			 other landscape protection models, that—
					(A)encompass large
			 areas of non-Federal lands within their designated boundaries;
					(B)promote increased
			 heritage tourism and economic development;
					(C)foster public and
			 private collaborative arrangements for achieving National Park Service
			 objectives; and
					(D)protect and
			 respect the rights of private landowners, as well as municipalities.
					5.ReportNot later than 24 months after the date that
			 funds are first made available for this purpose, the Secretary shall submit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on the
			 findings, conclusions, and recommendations of the study authorized by this
			 Act.
		
